 MOHAWK BEDDINGCOMPANYMohawk Bedding Company and Textile WorkersUnion of America,AFL-CIO,Petitioner.Case 3-RC-5414June 20, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING,JENKINS, AND PENELLOPursuant to a stipulation for certification upon con-sent election approved on April 27, 1972, an electionby secret ballot was conducted on May 17, 1972, un-der the direction and supervision of the Acting Re-gional Director for Region 3 among the employees inthe stipulated unit. Upon the conclusion of the elec-tion the parties were served with a copy of the tally ofballots, which showed that of approximately 25 eligi-ble voters, 25 ballots were cast, of which 9 were forthe Petitioner and 16 were against. Thereafter, thePetitioner timely filed objections to the election.Pursuant to Section 102.69 of the Board's Rules andRegulations, Series 8, as amended, the Acting Region-al Director conducted an investigation and on July 10,1972, issued his "Report on Objections" in which herecommended that the objections be overruled andthat certification of results be issued. Thereafter, thePetitioner timely filed exceptions to the RegionalDirector's report and a brief in support thereof. TheBoard then considered the Petitioner's objections andexceptions, the Acting Regional Director's report,and on December 6, 1972, the Board, while reservinga determination as to Objections 2, 3, and 4, issued anorder directing hearing with respect to three allegedstatements made by the Employer's manufacturingmanager and shipping room foreman to several em-ployees which had been disclosed by the regionalinvestigationofthePetitioner'sobjections.Subsequently, on February 20, 1973, the designatedHearing Officer issued his report wherein he foundthat while the alleged statements had been made, theywere nevertheless, in his opinion, an insufficient basisfor setting aside the election. Thereafter, the Peti-tioner filed exceptions and a brief in support thereof.Upon the basis of the entire record in the case, theBoard makes the following findings of fact:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and277(7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees constitute a unit appropriate for thepurposes of collective bargaining within themeaningof Section 9(b) of the Act.All production and maintenance employees in-cluding shipping employed by the Employer atits 811Broad Street, Utica, New York facility;excluding all office clerical employees, truckdrivingemployees,professionalemployees,guards and supervisors as defined in the Act.5.The Board has considered the Acting RegionalDirector's Report on Objections, the Report of Hear-ingOfficer on Objections to Election, and thePetitioner's exceptions and briefs and finds merit inthe Petitioner's exceptions.On April 20, 1972,' shortly after the Union filed itspetition, the Employer began an antiunion campaignby posting a bulletin promising the employees the"TRUE FACTS."Thereafter, the Employer issued aseries of letters and speeches which, taken cumulative-ly,conveyed a threat of adverse economic conse-quences as the inevitable result of the employees'selection of the Union as their bargaining representa-tive. In the first letter dated May 2, the Employerstated:You will recall that before we took over thisplant, it was operated by Foster Brothers. FosterBrothers was organized by the Steel Workers.... FOSTER BROTHERS WENT OUT OFBUSINESS AND ALL THE EMPLOYEESLOST THEIR JOBS.On or about May 5, the Employer issued a secondletter wherein it took up the subject of job security,which was to become the theme of its entire cam-paign. The letter in pertinent part stated:The unemployment rate in the Utica-Rome Areain February, 1972 was10.3%-13,600 PEOPLEOUT OF WORKThis unemployment rate wasone of the highest in the United States. It includ-ed many employees who used to work in union-ized shops and had to pay substantial union duesto hold their jobs.WHAT SECURITY DIDTHESE PEOPLE GET FROM THEIRUNIONS? . . . The recent bitter strike at theDivine Company right here in town is just oneexample of union IN-security.Between 1955 and 1971, TWUA lost about 86,000 members or 42% of its total membership.Much of this loss was due to the closing or mov-ing of companies organized by TWUA.Again picking up the theme of job security, a May 9letter stated:1All dates are in 1972, unless otherwise indicated.204 NLRB No. I 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDLook at the THOUSANDS of dues-paying work-ers who lost their jobs in recent years when theirunionized employers closed down or left thisarea.Many of you used to work for such compa-nies.You know from experience that the formeremployees of these companies gainedabsolutelynothingfrom all the money they were required topay over tothe unions.In its final letter,datedMay 12,the Employer stated:We hope you have not been misled by the Union.Your jobs,earnings,and benefits depend solelyon your Company's ability toremain in businessin this area.Judging by the experience of thoseother companies, [referring to five other localcompanies in the same industry that had closeddown or moved after being unionized] there isconsiderable reason to wonder whether or notunionization of Mohawk Bedding would hurt ourability to survive.Wouldit be sensiblefor you inthese days of massunemployment and inflation to take the gambleand pay union dues to boot:We think not.In addition to the foregoing,a representative of theEmployer in a captive audience speech on May 16, theday before the election, informed the employees thatin order to protect theirjobs theymust not vote fortheUnion.He reiterated the implied theme of theprior publications that the plant would close if theUnion were voted in.In the aforementioned speech, having spoken of thepasthistory oflocal plants that moved from the areaafter being organizedby this Union, the speaker againreminded the employees of the high local unemploy-ment situation.Then,couched in the language of adisclaimer,he underscored the threat by saying:Well, I don't want to threaten you, but its veryimportant for you to understand something. Ifthe Union wins the election tomorrow, and if inbargaining with us they reallytry tomake goodon the fantastic figures mentioned in the leaflets,then we could all be in for serious trouble. Irepeat,this is not a threat,its just a realistic opin-ion. A company can remain in business,especial-ly this business, only if it is competitive. We canremain competitive only if we can keep our sell-ing prices and our local costs fairly well in line.If our labor costs ever get out of hand,whetheron account of having a Union or for any otherreason,and if our ability to run this plant wascrippled by the kind of unreasonable work re-strictions and rules you find in some Union con-tracts,then,under those circumstances, therewould be a question as to whether this companycould remain in business here.I repeat,I am notthreatening to close this plant if the Union winsthe election and for that reason.I am saying that,if the Union in bargaining really tries to deliveron its fantastic promises,itcould well create aserious problemfor the futureof this operation.Many unionized plants in this area have hadtrouble under the Union and I cannot assure thatMohawk Bedding would be an exception.The Supreme Court has set out the standard bywhich we are to determine whether or not anemployer's prediction of the possible effects of union-ization is permissibleunder the Act.[The employer]may . . . make a prediction as tothe precise effect he believes unionization willhave on his company.In such a case,however,the prediction must be carefully phrased on thebasis of objective fact to convey an employer'sbelief as to demonstrably probable consequencesbeyond his control or to conveya managementdecision already arrived at to close the plant incase of unionization. . . .If there is any implica-tion that an employer may or may not take actionsolely on his own initiative for reasons unrelatedto economic necessities and known only to him,the statement is no longer a reasonable pre-diction based on available facts but a threat ofretaliation based on misrepresentation and coer-cion,and as such without the protection of theFirst Amendment. We therefore agree with thecourt below that "[c]onveyance of the employer'sbelief,even though sincere,that unionization willor may result in the closing of the plant is not astatement of fact unless,which is most improba-ble, the eventuality of closing is capable ofproof."[N. L. R. B. v. Gissel Packing Co., Inc.,395U.S. 575,618 (1968).]Through the Employer's repeated reference to theUnion causing other plants to close and the high un-employment situationlocally,the employees couldreasonably infer that their employment would bejeopardized if they supported the Union and that theEmployer was willing to use its economic power tomake the threat an actuality.General ElectricWiringDevices, Inc.,182 NLRB 876. The implication thatsuch actions would be in retaliation for supporting theUnion is evident from the way it chose to convey itsmessage.Thus, the Employer spoke of other localcompanies that moved or went out of business afterbeing unionized and clearly implied that it would dothe same, but failed to base its implication on "de-monstrably probable consequences beyond [theEmployer's] control."Nowhere in its letters or speechwere there presented any cost comparisons or finan-cial data of any kind which might possibly provide afactual basis for proving that the plant would beforced to close if the Union represented the employ- MOHAWK BEDDINGCOMPANY279ees.Additionally we note that approximately 6 weeksbefore the election, Shipping Room Foreman Lazarekand employee Mathews had engaged in a conversa-tion in the plant where Lazarek stated that ". . . if theUnion had come in, Mr. Ginsburg had planned toclose the corporation in Utica." The record furthershows thatsometimeprior to the election, in answerto inquiries from two employees whether the plantcould be turned into a warehouse if the Union got in,Manufacturing Manager Bernson replied in the affir-mative?We find that the Employer's campaign speechesand literature as well as the two statements relatedabove,' taken as a whole, created an atmosphere ofapprehension in the minds of the voters and destroyedthe laboratory conditions necessary for the conduct ofa free and fair election.ORDERIt is hereby ordered that the election conducted onMay 17, 1972, among certain employees of MohawkBedding Company, Utica, New York, be, and it here-by is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]CHAIRMAN MILLER,dissenting:Iwould overrule all of the objections and certify theresults of the election for the reasons given by theActing Regional Director in his original report andthe subsequent report of the Hearing Officer datedFebruary 20, 1973, both of which are attached asAppendixes A and B.2Contrary tothe Hearing Officer,we find that these statements,taken inthe context of the entire campaign,do add to theoverall picture presentedto the employeesby the Employerwhich amounted to a threat of closing theplant if theUnion wonthe election,and therefore do not find them "isolated"as first characterizedby the ActingRegionalDirector3Member Penello would not find that the speeches and literature aloneconstitute grounds for setting the electionasideHowever,he joins in thisdecision because hefinds that when considered with the statements made byBernson and Lazarek a different conclusion is warranted.For those laterstatements clarify and amplify the previous somewhat ambiguous observa-tions. It has long been recognized that statements and words which,standingalone,might be noncoercive, take on the character and quality of coercivecommentswhich are part of thecontext inwhich the former occur. SeeOakManufacturing Company,141 NLRB 1323, 1325APPENDIX AACTING REGIONAL DIRECTOR'SREPORT ON OBJECTIONSPursuant to a Stipulation for Certification Upon ConsentElection approved by the Acting Regional Director on April27, 1972,1 an election by secret ballot was conducted in CaseNo. 3-RC-5414 on May 17, among the employees of theEmployer in the following-described appropriate collectivebargaining unit:All production and maintenance employees includingshipping employees employed by the Employer at its811 Broad Street,Utica, New York facility;excludingall office clerical employees, truck driving employees,professional employees, guards and supervisors as de-fined in the Act.A Tally of Ballots served upon the parties on May 17,disclosed the following results:Approximate number of eligible voters ...............25Void ballots ...............................................................0Votes cast for Petitioner ......................................... 9Votes cast against participating labor organization 16Valid votes counted ................................................ 25Challenged ballots ....................................................0Valid votes counted plus challenged ballots....... 25Challenges arenotsufficient in number to affect theresults of the election.A majority of the valid votes counted plus chal-lenged ballots hasnotbeen cast for Petitioner.On May 22 the Petitioner filed timely objections to theconduct affecting the results of the election.2Pursuant to Section 102.69 of the Board's Rules and Reg-ulations, Series 8, as amended, the Regional Director hascaused a full and complete investigation to be made of theobjections. All evidence adduced duringthe investigation,including sworn statements of witnesses, documentary evi-dence and the parties' statements of position have been fullyand carefully considered by the Acting Regional Directorwho reports thereon and recommends as follows:OBJECTIONS 2,3 and 4As these objections pertain to the series of the Employer'selection campaign literature and a captive audience speechwhich are inter-related, they will be considered together.The investigation revealed that the Employer's electioncampaign consisted of distributing a series of six letters 3 tothe employees and a speech on March 16 IIn substance, the Petitioner alleges in these objectionsthat the Employer's series of letters and captive audiencespeech of May 16, considered in their total context, createdan atmosphere which made a free election impossible andimplied the possibility that if the Union won the election theEmployer would close the plant.The Supreme Court inGissel Packing Company5stated:1All datesherein are1972 unlessotherwise specified.2Althoughthe Objections were not addressed to Regional Director inaccordance with Section102 69 of theBoard's Rules and Regulations but tothe Assistant to the Regional Director, they will beconsideredA copy of theOb3jecnonsis attachedhereto as Exhibit 1.Letters areattachedhereto as Exhibit 2(a) through 2(f) respectively. Thefirst letterdated April 20,and addressed to all employees was posted on thebulletin board.Thereafter the 4 lettersdated May 2, 5, 9 and 12with cartoonsattached,addressed to "Dear fellowEmployees,"were mailed to the employ-ees.The last letter(undated), in the nature of a leaflet with a pictorialmessage, was delivered to variousemployee workstations in the plant onMay 17[Nontextual materialdeleted from reporteddecision.)4 A prepared text ofthe Employer's speechof May16, headed"MohawkBeddingCorp.-Points for Interviews," attached hereto as Exhibit 3.5 395 U.S. 575, 618. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat an employer is free to communicate his general viewsabout unionism or his specific views about a particularunion, so long as the communications do not contain a"threat of reprisal or force or promise of benefits." He mayalso make predictions as to the precise effects he believesunionization will have on his company.These must be care-fully phrased on the basis of objective facts to convey anemployer's belief as to demonstrable probable conse-quences beyond his control. Thus, an employer is free onlyto tell "what he reasonably believes will be the likely eco-nomic consequences of unionization that are outside hiscontrol", and cannot threaten economic reprisal to be takensolely on his own volition.N.L.R.B. v. River Togs, Inc.,382F.2d 198, 202 (C.A. 2d Cir. 1967).The undersigned concludes, after carefulexamination,that the literature in question is devoid of any expressedthreat of reprisals, nor does it imply force or loss of jobs orpromises of benefits or a refusal to bargain. The Employer'sliteraturemerely attempts to call to the attention of theemployees, the Employer's economic position in a highlycompetitiveindustry and that job securityisdependentuponthe Employer's ability to keep deliverypromises to itscustomers and remain competitive.The literature also de-scribes the collective bargaining process and mentions thatstrikesmay occur .6The Petitioner also objects to the contents of the May 12letterwith its attached cartoon, Exhibit 2(e). TheEmployer's letter of May 12 was in response to a letter thePetitioner sent to the employees on or about April 28 .7The Board ruled inHollywood Ceramics Company, Inc.,140 NLRB 221, that an election will be set aside "wherethere has been a misrepresentation or other similar cam-paign trickery, which involved a substantial departure fromthe truth, at a time which prevents the other party or partiesfrom making an effective reply, so that the misrepresenta-tion, whether deliberate or not, may reasonably be expectedto have a significant impact on the election." The under-signed concludes, after careful examination,that theEmployer's letter of May 12 with attached cartoon does notcontain material within the Board's definition of a "misre-presentation" which would render the election invalid. Inaddition, the Petitioner had sufficient time to make an effec-tive reply.The Petitioner specifically objects to the fact that theEmployer distributed a leaflet in the plant the date of theelection.The Board's ruling inPeerless Plywood,107 NLRB427, provides that employers and unions alike are prohib-ited from making election speeches on company time tomassed assemblies of employees within 24 hours before thescheduled time for conducting an election, but does notinterfere with the rights of unions and employers to circu-late campaign literatureon or off thepremises at any timeprior to an election, nor does it prohibit the use of any otherlegitimate campaign propaganda or media.I,therefore,6 SeeShure-BrothersIncorporated,147 NLRB 43,TRW Electtontcs Compo-nentsDivision,TRW Inc,169 NLRB 21, 22;Trent Tube, a subsidiary ofCrucible Steel Co.,147 NLRB 538, 539,T.M Ducke Nut Co, Inc.,174NLRB 457, 458 andWagnerIndustrialProducts Company, Inc,170 NLRB1413.rLetter dated August27, 1968attached hereto as Exhibit 4conclude that the Employer's distribution of a leaflet urgingthe employees to vote "No" is permissible campaign propa-ganda and does not constitute objectionable conduct.The Petitioner specifically objects to the fact that theEmployer's President made statements to the employees atthemeeting held on May 16, in keeping with its printedliterature, threatening the closing of the Employer's plant.The investigation revealed that the Employer's Presidentmade two speeches in the plant on May 16, bothsessionsending more than 24 hours prior to the election.The speeches were read from a prepared text, Exhibit 3,and were for the most part a reiteration of the materialcovered in the Employer's campaign literature.The undersigned concludes that the speech in question, aswas the literature, is devoid of any expressed or impliedthreat of plant closing, nor does it imply force or loss of jobsor promises of benefits or a refusal to bargain. It should benoted that Petitioner responded to the Employer's speech ofMay 16 by passing out a leaflet, Exhibit 5, among the em-ployees at the plant on May 17, prior to the election.8 Sincethe Employer's speech occurred more than 24 hours priorto the scheduled time for the election, it does not fall withinthe Board's prohibition enunciated inPeerless Plywood, su-pra.Based on the foregoing, I find that the Employer's litera-ture did not contain any coercive statements and reviewingthe literature in its total context together with theEmployer's speech of May 16, it is concluded that it did notcreate anatmosphere of fear or danger to preclude theemployees' free choice as to whether or not they desiredrepresentation by the Petitioner. I find the literature and thespeech to be within the limits of permissible campaign pro-paganda that the employees could readily evaluate and,therefore, recommend that Objections 2, 3, and 4 be over-ruled.Although not specifically referred to in the Objections,during the course of the investigation, evidence was ad-duced that the Employer's manufacturing foreman made aracial slur regarding the Petitioner to a group of approxi-mately five employees congregated in his office waiting topunch out. These employees state that the manufacturingforeman referred to the Petitioner as being a nonwhiteman's unionbut are Puerto Ricans from New York City outfor the employees' money. The Employer's manufacturingforeman denies making such a statement.On the basis of the foregoing, the undersigned concludes,assuming the racial slur did occur, that it was too isolatedto have a substantial effect on the results of the electionsince there is no evidence to indicate that the Employermade appeals to racial prejudice a theme in the electoralcampaign. It is, therefore, recommended that the aboveObjection be overruled.Although not specifically referred to in the Objections,during the course of the investigation evidence was adducedthat the Employer's shipping room foreman told an employ-ee that in his opinion the Employer would close the plantdown if the Petitioner prevailed in the election. The employ-ee stated that during a casual conversation with the shippingroom foreman the latter told him that in his opinion the8 Petitioner's leafletdated May 17, attachedhereto asExhibit 5. MOHAWK BEDDINGCOMPANYEmployer's President would close the plant down if a unionwere brought in. The employee said this would be foolishsince the Employer would then be out of money.The ship-ping room foreman replied that the Employer's Presidenttold this to the employees before and that he is a man of hisword.The Employer's shipping room foreman denies mak-ing such a statement.The undersigned concludes,assuming the above to haveoccurred,that it was too isolated to have a substantial effecton the results of the election and, therefore,recommendsthat it be overruled.Also, during the course of the investigation,evidence wasadduced that the Employer'smanufacturing foreman, inresponse to a question from one of two employees on May16, as to whether the Employer's president could turn theplant into a warehouse if the union prevailed,said yes be-cause of the amount of stock on hand and an existing plantlease.The employees said the manufacturing foreman men-tioned that Simmons Mattresses turned a plant into a ware-house in the Syracuse area. The Employer'smanufacturingforeman admits answering a question,but denies that thequestion ever mentioned the union and that his answer wasprefixed by,"It could be possible."On the basis of the foregoing,the undersigned concludesthat the evidence is too inconclusive to find an expressed orimplied threat to close the plant if the Petitioner prevailedin the election.Assuming that the manufacturing foremanmade such a statement as related by the employees, it wastoo isolated to have a substantial effect on the results of theelection.It is, therefore,recommended that the above actsdo not constitute objectionable conduct.During the course of the investigation, the Petitioner al-leged that the Employer interrogated employees regardinga discussion with a union representative on or about April5 and interrogated an employee on or about May 18, in aneffort to ascertain whether the Petitioner was starting legalproceedings against the Employer.Since both alleged actsof interrogation occurred outside the critical period, theywill not be considered as objectionable conduct .9Accordingly,Irecommend that the above objection beoverruled.Also during the course of the investigation,the Petitioneralleged that the Employer threatened,harassed and keptunder surveillance before and after the election a leadingfemale worker for the Petitioner,with the aim and objectiveof making her quit employment.The Petitioner failed to produce evidence of specific inci-dents of threats,harassment or surveillance by the Employ-er toward this employee.Further,the investigation failed toreveal that she was treated differently than any employee onthe Petitioner's shop committee or any other employee. Thealleged incident that the Employer's harassment caused thisemployee to be hospitalized occurred outside the criticalperiod and will not be considered as objectionable conduct.Accordingly,I recommend that the above objection beoverruled.OBJECTIONS I AND 5As these objections are summaries of the above objec-tions which I have recommended be overruled,I recom-mend that Objections I and 5 be also overruled.SUMMARY281Having found that the Objections of Petitioner do notraise substantial or material issues with respect to the elec-tion, the undersigned recommends that the objections beoverruled and that Certification of Results be issued.9 Goodyear Tire and Rubber Company,138 NLRB 453EXHIBIT 2(a)APRIL 20, 1972BULLETIN TO ALL EMPLOYEESFROM: HOWARD T. TURNEROn Wednesday, May 17, 1972, the National LaborRelations Board willhold an electionon whether theemployees of MohawkBedding wantto have a Union.The election will be held in the rear showroom between4:00 p.m. and 4:30 p.m. All production, shipping, andmaintenance employees will be eligible to vote duringworking hours.The vote will be bySECRET BALLOTand will becounted only by the National Labor Relations Board.Even if you have signed a card for the Union, it doesnotmean you have to vote for the Union on May 17,1972. The only thing that will count is how you markyour secret ballot. Nobody will know how you will voteexcept yourself.If the majority of the employees vote`NO';then theUnionCANNOTcome in.The Company will keep youfully informed of theTRUE FACTSand these willconvince you to vote"NO".EXHIBIT 2(b)May 12, 1972Dear Fellow Employee:A business can only succeed where there is coopera-tion, good will, and respect existing between the Man-agement and its employees. You will recall that beforewe took over this plant, it was operated by FosterBrothers. Foster Brothers was organized by the SteelWorkers. Some of our current employees were employ-ees of Foster Brothers. In our opinion, as a result of theunionization of Foster Brothers, there was no coopera-tion, no good will, and no respect existing between theManagementand its employees. FOSTER BROTH- 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDERS WENT OUT OF BUSINESS AND ALL THEEMPLOYEES LOST THEIR JOBS.Your Company has had a hard struggle to meet compe-tition.The mattressbusinessis very competitive.Webelieve that we have been successful at least in operat-ing the business and providing jobs. We believe thatwhat is good for our employees is good for our Man-agement.We believe further that if anything is to begood for Management, it must be good for our employ-ees.You and I spend a great deal of hours when we areawake working in this plant.You can rest assured thatyour Companywill always tryto make those hours aspleasant and enjoyable for its employees as it can. Aspirit of friendliness between Management and its em-ployees is the most important thing in making an enjoy-able place in which to work.At the present time, thatspirit exists here.Unions can organize employees only by creating mis-trust betweenManagement and employees.Unionscan exist only when there is dissension between Man-agement and employees.Unions can exist only bysponsoring one group against another and causing ha-tred and distrust between Management and the em-ployees.UNIONS CAN EXIST ONLY BYCREA TING A WALL BETWEEN THE MANAGE-MENT AND THE EMPLOYEES.employed-REGULARLY EMPLOYED. Your Com-pany provides REGULAR EMPLOYMENT all yeararound. Can you think of a unionized company in thiscommunity that provides employment all year aroundwithout lay-offs?We take pride in providingregularemployment. THAT IS TRUE JOB SECURITY.We maintain full employment because we manufacturefor inventory in slow times and because we have arecord of keeping delivery promises to our customers.No company can be certain of maintaining its deliverydates when it is unionized. Illegal work stoppagescaused by unions are common. Often, these work stop-pages are over minor matters. Often, these work stop-pages arein violation of union contracts. We are theonly source of supply for many of ourcustomers. Inour opinion, if we became unionized, and if at any timeour delivery promises were not kept, these customerswould probably secure other suppliers-resulting inless businessfor us to handle-and in lesswork for you.Ibelieve that bringing in a union would damage thereal job security which you now enjoy.Fortunately,AT PRESENT, MohawkBedding em-ployees do not have to worry about job security. Underyour Company's voluntary policies of many years, youall enjoy 52 weeks a year of steady work,wages, andbenefits.You have never needed a union, or compulso-ry union dues, or union strikes to get yourpresentTRUE JOB SECURITY.Since we opened this plant after Foster Brothers wentout of business we have felt a fine spirit of cooperationand understanding and respect for one another existingbetween Management and the employees. We hopethat you will keep it that way.We urge you to vote "NO" in the coming election.SertaMattress DivisionMohawk Bedding Corp.EXHIBIT 2(c)May 5, 1972Dear Fellow Employees;Iwant to you to be on guard against the union organiz-ers' sales pitch.In the leaflet they handed out the other day, theseorganizers asked you to believe that a worker has nosecurity, without a union. They asked you to believethat union's don't like to call strikes.Whom do they think they are kidding?No union cangive any employee job security.In fact,in most cases,union's result injob IN-security.Job security is provided by a company which keeps youThe unemployment rate in the Utica-Rome area inFebruary, 1972 was10.3%13,600 PEOPLE OUT OFWORKThis unemployment rate was one of the high-est in the United States. It included many employeeswho used to work in unionized shops and had to paysubstantial union dues to hold their jobs. WHAT SE-CURITY DID THESE PEOPLE GET FROMTHEIR UNIONS? Do you want the kind of job securi-ty that the unionized employees of the Divine Compa-ny have? The recent bitter strike at the DivineCompany right here in town is just one example ofunionIN-security.Between 1955and 1971, TWUAlost about 86,000members or 42% of its total membership. Much of thisloss was due to the closing or moving of companiesorganizedby TWUA.This is what is behind theTWUA driveatMohawk Bedding make no mistakeaboutit.They wantyour money to refill their treasury.Don't let these professional union organizers pull thewool over your eyes.Make sureyou vote on May 17, and vote"NO"inorderto protect your job security.SERTA MATTRESS DIVISION MOHAWK BED-DING CORP. MOHAWK BEDDINGCOMPANY283EXHIBIT 2(d)Dear Fellow Employee:supporting this Union. Don't fall for the Union's salespitch.There is only one way to prevent compulsoryMay 9, 1972dues from coming into Mohawk Bedding. That is tomake sure to vote on May 17, and to VOTE "NO".If the TWUA's professional organizers tell you that theUnion means"security",LOOK OUT.They aretalking aboutTHEIR OWNsecurity-notyours.Under most Union contracts,every worker is RE-QUIREDto join the Union within a certain time, andkeep paying his regular monthly dues,or else the Unioncan have him or her fired.This is usually called"UNION SECURITY",and it is easy to understandwhy. It means that the Union's professional representa-tives,organizers and all the rest,havea guaranteedincome from the worker's hard earned wages,whetherthe worker wants this or not.If the TWUA is votedin here, you may be sure that oneof their first proposals would be for the Company toagree to a "Union security" contract. Don't forget-thisUnion has lost so many members in recent yearsthat they are desperate to get as many new members aspossible in order to refill their treasury. It is well knownthat the one thing unions will go on strike for is to forcecompanies to agree to "Union security" contracts.If the TWUA brought compulsory unionism into Mo-hawk Bedding and you were compelled to pay an initi-ation fee plus $6 or $7 a month in union dues (We arenot sure of the exact amount.) in order to keep yourjob, would you be the gainer or lesser? In our opinion,the answeris that you would be thelesser.Remem-ber-under most "Union security" contracts, monthlydues are automatically deducted from the worker's payenvelope.Look at the THOUSNADS of dues-paying workerswho lost their jobs in recent years when their unionizedemployers closed down or left thisarea.Many of youused to work for such companies. You know from ex-perience that the former employees of these companiesgainedabsolutely nothingfrom all the money they wererequired to pay over to the unions.At the present time, without a union, you have TRUEJOB SECURITY. You don't have to kick back onepenny to any union in order to keep your job withMohawk Bedding, and to support your family. Youdon't have to kick back one penny to support theTWUA's strikes at other plants. You have a relation-ship with your Employer whichguaranteesyou fairtreatment.Your own commonsenseshould tell youthat you are far better off right now without beingrequired to contribute to the salaries and expenses ofthe TWUA'sprofessional salesmen.You have far better things to do with your money thanSERTA MATTRESS DIVISIONMOHAWK BEDDING CORP.EXHIBIT 2(e)Dear Fellow Employees:May 12, 1972In a recentleaflet, the TWUA organizerssuggestedthat you look around atother companies in the areaand see whether union recognition has resulted in thesecompaniesmoving.Have you looked? If you have, then you know that anumber of companies have closed down or moved outof the area after being unionized. Utica Knitting Mill-Utica and Mohawk Cotton Mill-Julliard Mill-Onei-ta KnittingMill-BeaunitFibers-these are just a fewexamples.THOUSANDS of dues paying union mem-bers lost their jobsas a result.Have the TWUAorganizers explainedto you how orwhy this happened? To our knowledge theyhave not.Evidently they don't have anylogical explanation.They spend most of theirtime tellinglies about yourCompany,and making promisesthey know they can'tdeliver.We hope you have not been misled by the Union. Yourjobs, earnings, and benefits depend solely on yourCompany's ability to remain in business in this area.Judging by the experience of those othercompanies,there is considerable reason to wonder whether or notunionization of Mohawk Bedding would hurt our abili-ty to survive.Would it be sensible for you in these days of massunemployment and inflation to take the gamble andpay union dues to boot? We think not.There are enough problems for you and your Companyas it is.This additional problem you and your familydo not need. If ever there was a time when the workersand Management of Mohawk Bedding should sticktogether, now is that time.Please makesure to vote next Wednesday, and vote"NO".SERTA MATTRESS DIVISIONMOHAWK BEDDING CORP. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDEXHIBIT 3MOHA WK BEDDING CORP.POINTS FOR INTERVIEWSyou in order to get you to sign cards for the Union. I suspectthat many of you who did sign cards, did not really wantto do so, but did it on account of pressure and coercion fromthe Union promoters. Well, tomorrow in the secret votingbooth, you will not have to worry about any of this. You willnot have to worry about the Union organizers looking overyour shoulder as you mark your ballot. You will be able tovote exactly as your intelligence and your conscience tellyou. By the way, if any Union pressure and coercionis stillgoing on, I want to know about it, because we'll put a stopto it. Don't forget, under the law you have an absolute rightto refrain from Union activities and to vote against theUnion if you desire.Second, if any of you have signed cards for the Union inthe past, it doesnotmean that you have to vote for theUnion tomorrow. The only thing that matters in this elec-tion is how you mark your paper ballot tomorrow. You canvote against the Union by putting your "X" in the righthand box with the word "NO" over it. This is true whetheryou didn't want to sign the card in the first place, or whetheryou have since changed your mind.Next, and perhaps most important of all, it is absolutelyessentialfor everyone actually to vote tomorrow. Some ofyou may not want to bother. Some of you may feel that, ifyou don't vote, then the Union can have nothing to do withyou even if it wins the election. Well that's absolutely nottrue. The election will be decided by a majority of those whoactually come to vote. Even if the Union gets one more votethan 50% of those voting, then under the law it has the rightto represent everybody in the unit, including those whovoted against the Union, and those who didn't vote at all.So you can see for yourself, that, if you want to keep theUnion [out] of here, and I believe that a majority of you do,then it isessentialfor you to make sure to vote tomorrow.Now, unless there are any questions about the votingprocedure, I want to go on about something else.3. I am asking you to vote "no" and you may be askingwhy? The answer is that, right now, without a Union, with-out compulsory Union dues, and without strikes, you are farbetter off. It is to your own self interest to keep it that wayin the future.If I were you, I would pay very little attention to thepropaganda which the Union professional salesmen havebeen putting out in the last few weeks. Sure, they claim thatthisUnion is the strongest Textile Workers Union in theworld. They claim that they will get you all kinds of fantas-tic improvements in wages and benefits if you vote for them.Well the actual facts show that they are talking throughtheir hats.Many employees who fell for that kind of salestalk in the past in this area, would never make the samemistake again. If the TWUA is the strongest Textile Work-ers Union in the world, then how come that, between 1955and 1971, according to official figures, they lost close to halftheirmembership? The figures come from the AFL-CIOExecutive Council report dated November 18, 1971.If the TWUA Union does such a tremendous job for itsmembers, then how come so many TWUA members havelost their jobs when their companies closed down andmoved out of here. Let me give you just a few examples.Utica Knitting Mills, with 3,000 employees. Utica and Mo-hawk Cotton Manufacturing Company, with 3,000 employ-1.Tomorrow's election is a very serious matter. The outcome will have a lot to do with the kind of future there willbe here for this Company and for you.You may wonder why I haven't sat down with you before.It's like the Presidential election-too long-too tiring. So,I'll talk to you this once and I hope it will be meaningful toyou.In our meeting with you today, we intend to discuss theCompany's feeling about this. It gives the Company thechance to present the facts, which up to now have not beenexplained to you.My message is very simple. I believe the majority of Mo-hawk Bedding employees want to do everything possible tohelp this Company remain competitive and successful. Thisis essentialin order to protect and improveyourjobs, earn-ings, benefits and conditions. In order to accomplish this,you owe it to yourselves and to your Company to vote"NO" tomorrow.2.A few words about the actual voting procedure.The voting will take place right here in this area, between4:00 and 4:30 tomorrow. You will be releasedin smallgroups from your work places to come here and vote. Arepresentative of the NLRB will actually conduct the vot-ing. He will be assisted by representatives of the Companyand of the Union. When you come into this area, you willidentify yourself, and your name will be checked off anofficial voting list. The NLRB representative will then giveyou a paper ballot, which will look like this. (Hold up offi-cial notice, and point to sample ballot.) As you can see, theballot will consist of two things. First, a punted question:"Do you wish to be represented for purposes of collectivebargainingby Textile Workers Union of America?Second,just below this printed question, there are two little boxes.Over the box on the left hand side is the word "YES" andover the box on the right hand side is the word "NO". Youwill take the ballot into one of the secret voting boothswhich the NLRB man has set up. In that booth, there willbe a pencil, and with this pencil you will mark an "X" orsimilar sign in one of these two little boxes.You willnot signthe ballot and you will make absolutely sure that there is noother mark of any kind on the ballot. If you want to havethe Union, you put your "X" in the "YES" box. On theother hand, if you want to keep the Union out and if youwant to give a vote of confidence and appreciation to yourCompany, then put your mark in the "NO" box. With allmy sincerity, I ask you to put your mark in the "NO" boxon the right hand side. After you have marked your ballot,you will come out of the booth and you drop the foldedballot into the ballot box furnished by the NLRB man.Iwant to emphasize three things very strongly about thevoting.The first, the voting is absolutely secret. Nobody willknow how you voted. We all know howmuch pressure theUnion organizers and their side-kicks have put on a lot of MOHAWK BEDDINGCOMPANYees. JuilliardMills, with 2,000 employees. These were allorganizedby TWUA, and they all had compulsory uniondues in their union contracts and they are all now gone fromthis area.What aboutthe BeaunitCompany, which had thisUnion,and is no longer in business in this area?I could goon and on, and I'm sure you could think of a few examplesyourselves, but I believe we all get the big picture. Of course,there are many reasons why these companies went out ofbusiness or moved, but have you heard one single wordfrom the Union salesmen about this? Not to my knowledge.Now, I am not bringing this up in order to scare you, asthe Unionsalesmen may claim.Iam not threatening toclose this plant if the Union wins the election, and I am notsaying that we will necessarily go broke if the Union winsthe election. But, in a leaflet whichtheyhanded out here onApril 28th, the Union itself said, "Look around at othercompanies in this area.See whether Union recognition hasresulted in these companies moving or whether they contin-ue to grow ... " Well, we did look around, and the statis-tics I have just given you are just a small example of theresults.So, bear in mind,that when the Union salesman fillyour ears with stories about how great a job the Union doesfor its members, they are not telling you the truth, and thefacts show it. They desperately need more dues-payingmembers, and they will use every trick in the book to getthem.Be onyour guard. We didn't say the Union wasbroke, as they claim.4.At the present time, you all work steady, 52 weeks ayear.During slow times,instead of sending you home, aswould be the case in some Union plants, your Companykeeps you busy so that your income will not be interrupted.We manufacture for inventory, we shift you to other jobs inother departments, we do everything we can to protect yourpersonal interests and your families' interests.Now, undersome union contracts, the employer isrequiredto lay offpeople if the hours of work fall below a certain level duringthe week. And the seniority provisions of some Union con-tracts are written in such a way that it is very difficult orimpossible to shift people around from one job to anotherin order not to have to send them home. Is this the sort ofset-up you'd like to bring into your plant here? The Unionspeaks of guarantees and wants you to believe you have noguarantees without a Union contract. This, of course, isnonsense, as all the old timers here know. The only guaran-tee you have is if your Company issuccessful,competitive,and treats its people fairly, as we have tried to do.At this present time,nothing is more important to theaverage working man and his family than steady work, oras I call it true job security. You all know how tremendouslyhigh the unemployment rate is in this area. Now a workermay be covered by a contract with a lot of fancy rates anda lot of fancy benefits in it, but if he is laid off, or if he hasbeen discharged, these don't do him or his family any goodat all. So what benefit has he gotten out of having to payUnion dues in order to keep his job. This sort of problemdoes not confront you people at the present time, and if youwant to keep it that way, make sure you vote "no" tomor-row.5. I am not claiming that everything is perfect in thisplant. There is no such thing as a perfect operation, whetherit'sUnion or non-Union. We fully realize that, in times of285inflation like this, an employee needs to be steadily em-ployed, and in addition needs to have decent wages anddecent benefits. We have shown by our voluntary actions inthe past that we realize this. Last spring, around April andMay, we voluntarily reviewed the wage rates of all ouremployees, and granted a number of wage increases, in theneighborhood of 10 cents or 15 cents. This past January, weinaugurated a new policy of reviewing each individual onhis anniversary date of employment or hislast raise, andgranting an appropriate wage increase to him. The wageincreases we granted under this new voluntary policy havebeen the maximumallowed by the Federal Wage ControlProgram up until now. In addition, we have given out overa period of time, merit increases for jobs well done. Frankly,Iwould like to be able to continue this voluntary policy ofreviewing each employee on his anniversary date of employ-ment as his last raise and making an appropriate wage in-crease at that time. If the Union is defeated in the electiontomorrow, we will be able to do so. On the other hand, ifthe Union wins, then it becomes a question of bargaining,and that is a big gamble for you, as I will explain in a fewminutes.I also want you to know that I, Mr. Turner, and the othersof us in Management, long before the Unionorganizersshowed up around here, had been giving very seriousthought to the rest of the package of benefits that you havenow. For example, you all enjoy the equivalent of sevenpaid holidays every year, and you have vacation benefitswhich go up to two weeks of paid vacation after 3 years ofservice. For a long time now, in addition, we have grantedyear end bonuses, based upon your length of service, andthis gives you a guaranteed share of the Company's profits,and the equivalent of additional vacation benefits. Togetherwith your steady work, 52 weeks a year, and the wage in-crease program which we hope to be able to continue, thisis a package which many people on unemployment wouldbe very happy to have. To repeat, however, we realize thatthere's room for improvement here. We have certain ideasabout this, but unfortunately, under the law we cannot tellyou at the present time what they are. If we did, the Unionwould claim that we are trying to influence your vote by apromise, and would have us hailed up on charges of unfairlabor practice before the NLRB. Its really unfair, becauseunder the law the Union can make every ridiculous promisein the world, as you can see from their leaflets, whereas theemployer is almost gagged. All I can tell you at the presenttime is this. If the Union is defeated in the election tomor-row, we will be able to discuss with you the ideas we havein connection with various fringe benefits improvementsand work something out which will be satisfactory to everyone here. On the other hand, if the Union wins the election,then we would have to bargain with them about your wages,hours of work and conditions of employment, and the ideaswe presently have about these matters might have to be putaside.6.Many of you may not fully understand what a Unioncan do and what a Union can't do. Many of you may notfully understand what this business of bargaining reallymeans.Under the law, the duty to bargain means the duty"to meet at reasonable times and confer in good faith withrespect to wages, hours, and other conditions of employ- 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDment". This means, in plain English, that, if the Union wonthe election,we would have to sit down with them and listento their requests in connection with wages,hours and otherconditions of employment.Itmeans that we'd have to listento that in good faith,and if we disagreed with their propos-als, or couldn'tafford them,itwould mean that we wouldhave to explain why.Most important of all, and please listencarefully,under the law as long as the Company bargainsin good faith, the duty to bargain "does not compel eitherparty to agree to a proposal or require the making of aconcession."To repeat,all this means is only that the Unioncan ask us to do certain things.But, if the Union asks us todo certain things which we feel we cannot afford to do, orwhich would be improper in our opinion,then under the lawwe would have the right in good faith to say no to the Union.In such cases,Unions usually try to take the people out onstrike.I believe you will agree with me that,at the presenttime,the last thing anybody associated with Mohawk Bed-ding wants is a strike.Remember-under the law, the Union cannot compel theCompany to make a concession, if the Company in goodfaith believes that it shouldn'tdo so. If we ever have tobargain with this Union,there is no telling what the finaloutcome of the bargaining would be.There is noguaranteethat you wouldget more thanwhat you nowhave automati-cally as a result of the bargaining.You might wind up withmore, or you might wind up with less, or you might windup with the same.It would all depend on the outcome of thebargaining.In other words,no matter what the professionalUnion organizers have been promising you, the truth is thatthisUnion cannot compel the Company to do more thanour best for you. However,we have always done our bestfor you and hope to be able to continue to do so in thefuture. Considering what you now have, without any Union,would it be a good gamble on your part to rely on what theUnion could do in bargaining? I think not.Let's get down to cases. The last few days, the Union hasput out leaflets.One leaflet boasted(falsely,in my opinion),that this is a very strong Union. The leafletsalso mentionedfantastically high contract settlement figures,thereby in ef-fect,promising you pie in the sky. [Matthews letter & com-ments]Well, I don't want to threaten you, but its veryimportant for you to understand something. If the Unionwins the election tomorrow,and if in bargaining with usthey really try to make good on the fantastic figures men-tioned in the leaflets,then we could all be in for serioustrouble.I repeat,this is not a threat,it's just a realisticopinion.A companycan remain in business,especially thisbusiness,only if it is competitive.We can remain competi-tive only if we can keep our selling prices and our local costsfairly well in line. If our labor costs ever get out of hand,whether on account of having a Union or for any otherreason,and if our ability to run this plant was crippled bythe kind of unreasonable work restrictions and rules youfind in some Union contracts, then, under those circum-stances, there would be a question as to whether this Com-pany could remain in business here.I repeat,Iam notthreatening to close this plant if the Union wins the electionand for that reason. I am saying that, if the Union in bar-gaining really tries to deliver on its fantastic promises, itcould well create a serious problem for the future of thisoperation.Many unionized plants in this area have hadtrouble under the Union and I cannot assure you that Mo-hawk Bedding would be an exception.We have been here at Mohawk Bedding since 1955. Weintend to stay here for a good long time. At the same timewe intend to continue our operation down in Cambridge,Massachusetts, where we are presently adding 60,000 squarefeet to the factory space in order to take care of increasedbusiness.I see no reason why we can't keep both operationsgoing.That is, provided that we are able to continue bothCambridge and Mohawk Bedding as companies that cancontinue to meet delivery commitments,sell at a competi-tive price, and earn a half decent profit. The Union letterof the 12th talks about my pay. I wish it was as large as theUnion leaders get.7.When you are in the secret voting booth tomorrowgetting ready to mark your ballot, just ask yourselves wheth-er you really know what you'd be getting into if you votedfor this local Union. Have you ever seen the Union Consti-tution?Do you have any idea of what yourindividual rightswould be as a Union member? I doubt it very much. In arecentUnion leaflet, they claimed that dues cannot beraised or fines or assessments paid,except when the localUnion decides. Do you have any idea of how a local Unionis actually run? Well, if I were you, I would be very carefulnot to hand over my future to a group of professionalswhom you really cannot control. I've had experience, andI can tell you that many local union votes andmeetings arenot run according to true democratic procedures. They willtell you that you will never go out on strike unless youauthorize it, but the books are full of stories about peoplewho find themselves in a picket line asking themselves, whathappened, how did I get out here? The Union salesmen havetold you that Unions don't like to call strikes. Well, if that'sthe case, then how come this Union has been involved in somany of them? How come, in their recent leaflet they boast-ed about their strike fund which is nearly $7,000,000? Whatis it used for? Do you realize that such a strike fund comesout of the pockets of working men and women like your-selves.What benefits could you get by supporting theTWUA's strikes at other plants? Don't forget about the longSealy strike, or about the Divine Company a couple ofweeks ago.No, it's very clear to me that the Union hasn't been tellingyou the full truth about itself. If I were you, I would lookat the fine print very carefully before I bought the Union'sbill of goods. The Union wants you to think that it doesn'tlike strikes.Well, shortly after they got some people to signup cards right here, they pulled a slow down in order to tryto scare your Company. Well, we weren't scared, and wewon't be in the future. But just think, what would happenif the Union came in here, and you have strikes and slowdown? What would this do to the ability of your Companyto continue to remain competitive? What would this do toyour ownjob security, to your earnings, and to theinterestsof your family? The answer is, it would have a bad effect,and you would be crazy, in my opinion, to tie up with thisbunch. Instead of filling your ears with all kinds of lies anddistortionsabout your Company, why haven't the Unionsalesmen tried to explain to you why so many of the union-ized companies in this area have closed down? Well, the MOHAWK BEDDINGCOMPANYanswer is, if they toldthe truth about themselves, you'dnever come within a million miles of them,and they knowit. It's a shame they've spent so much time saying bad thingsabout your Company. In my opinion, they do this in orderto build a wall between you and us,and in order to get theirhands into your pockets. I certainly hope you don't fall forthis.8.Well, I could go on and on,but I think you get thepicture.Just remember,the Union does not have the sameobligation to you as your Company has. The Union doesn'thire you, it doesn't give you work, it doesn't pay you. Yourjobs,your earnings,and your benefits come from yourCompany and your Company alone.Many of you working in this plant right now have hadbitter experiences with a union before,and you know I amtelling you the truth. As I said before, we took over thisplant a number of years ago from a company which, for anumber of reasons,had gone broke under its Union con-tract. This company was plagued by strikes, by slow-downsand by thebitter relations that often come into a plant witha Union.Since we took over,we have made this place adecent place for people to work in. The Union,in one of itsleaflets,refers to the fact that recently three of our employ-ees quit.Well, in every plant people quit from time to time.However,a few times in our history,people who have quithere,have subsequently come back to work here. It can't besuch a bad place to work after all.We have made a point of trying to take care of yourpersonal problems and interests.Since Mr. Turner has beenhere,a lot of the problems we used to have,seem to bestraightening out. I would like to keep everything on a goodcooperative personal basis as they now exist.You knowsome of the helpful things we have done for our people. Wedo not blow our horns about it.We have an open door here,and although we have problems from time to time, some-times serious problems, this is the only genuine way to workthem out. However,the best way the Union can get in hereis to break down the cooperation between us and you. Ifthat ever happened, it would be a real tragedy in my opin-ion.The professional Union salesmen are after a Unionsecurity contract which will compel you within a certaintime to join the Union and keep up your dues or else theUnion would have you fired. They are probably after acontract under which the Union stewards, and you proba-bly know who they would be if the Union got in here, wouldhavesuper seniorityover the other people, even though theyhave worked here much less time.Would this be a good dealfor you? When the Union tells you that employees get theirmoney's worth out of compulsory Union dues, and initia-tion fees,and assessments,and all the rest, you just go tellthat to the people who lost their jobs in unionized plants,and have to get along on unemployment.They will laugh inyour face if you tell them that.9. I want to close on this note. I recognize that there isroom for improvement here. However,this improvementwill come from the same place that previous improvementshave come from, and no other place. It will come from yourCompany's continuedabilityto compete in this businessand its ability to earn a half decent profit. If these thingsvanish or are impaired here,then you can have ten unionsin here, and it will do you no good. So, don't you agree that287your bestinsurancepolicyis to maintainyour loyal cooper-ation with us, and help us to give you a fair deal?I ask you for your vote of confidence tomorrow. Give usa chance to show what can be accomplished by continuingour policy of fair treatment. Don't forget, if you bring in theUnion now, and later become unhappy with it, it's not easyto get rid of it.Now, I want to repeat one thing. I don't intend to makeany promises or threats to influence your vote tomorrow.It's none of my business who has signed cards or who hasnot signed cards for the Union, or why. This is a free coun-try. I think you'll be making a terrible mistake if you votedfor the Union tomorrow, but it's up to you. However, ifthere is something you want to tell us or ask us, now is thetime.We will talk to each other as friends.Please make sureto vote, and for your own good, vote "NO". I hope we geta 100% "NO" vote so we can exist as a happy family.It is nowo'clock. Let's go back to work.To 2nd group onlyEXHIBIT 4WHAT MOST COMPANIES DO NOT LIKE ABOUTUNIONSUNIONS WANT TOO MUCHUnions usually hold out for getting betterwage increasesand other improvements than the companies would like togive.They usuallywant them at more frequent intervalsthan the companies are inclined to agree to.It bargains hardto get them. With the facts on its side, the Union usuallysucceeds.Companies prefer to deal with their employees as individu-als. The Union,using itsknow-how, gets maximum resultsby bargaining through union representatives and a griev-ance committee since individual employees do not do aswell and this is the way many companies would like to keepit.UNIONS INTERFERE WITH COMPANY JUSTICEWhen the company without a union agreement decides topunish or discipline an employee, its decision is put intoeffect and that is the end of it. With a union to deal with,the union committee might,and often does,question thecompany's decision and requests reconsideration if it thinksthe decision is improper. When companies refuse to makeajust change, it takes the grievance to arbitration by a thirdoutside party who makes the final decision.Without aunion, the companydetermineswho should workon what and for how much. With the union around, guide-lines are establishedunder the terms of the union agree-ment.UNIONS HINDER COMPANY RUNNING BUSINESSAS IT SEES FIT 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDBefore the union gets in, the company determines allchanges in the front office.After theunion gets in the frontoffice is obliged to take these changes up with the union andits committeebefore theyare put into effect.Most companies do not like employees joining unions, eventhough theNational LaborRelations Board makes suchaction legal.Management usually asks employees to givethis right up in favor of allowing the company to take careof the employees'interests instead of their doing thisthrough their chosen union committee.The employeeseither exercise self-respect or let the company dictate whatthey do.UNION CONTRACTS GIVE EMPLOYEESMORE SAYTHAN COMPANY LIKESOnce the union becomes the contractual or collective bar-gaining agent, the companyis obliged to discuss or come toan agreement on all changes affecting employees' workingconditions or change in job. The company would rathermake these decisions and put them into effect by an orderto its foremen or a notice on its Bulletin Board.COMPANIES ADVANCE ARGUMENTS FOR WORK-ERS NOT WANTING A UNIONCompanies tell workers they will have to pay dues, fines,assessments.The answer is that the law only requires anemployee to pay his regular dues to hold his job. This Uniondoes not allow dues to be raised above what the Constitu-tion requires, or fines orassessmentsto be paid, exceptwhen the local union decides on this. We have not had asingle assessmentin 20 years. Nobody expectsto get some-thing for nothing. If theuniondoes a good job, people aremorethan willing to pay their required dues to the union,especially if they get full benefits in return.COMPANY ADVANCES SCARE STORIES AGAINSTUNIONSCompanies advance another scare argument that the unionwillmake you go out on strike in sympathy with otherworkers. To begin with, no union wants to put its membersout on strike since this results in additionalexpendituresofunion money for strike benefits. Union would rather settleas the result of a give-and-take and a reasonable compro-misebetween the employees ant the company around thecorference table. All our Union contracts have a no-strikeclause writteninto them.UNION GIVES WORKERS A SA Y IN DETERMININGCONTRACT CONDITIONSWhen contracts for improvements are negotiated, the em-ployees vote to accept or reject the agreement in a specialmeeting.Thisdecision is never madeby a unionrepresenta-tive.A fair agreement provides that differences be arbitrat-ed by an impartial third party who sits as a judge.Sometimes companies spread stories around that if theUnion gets in the plant will close. No company ever mademoney by closing its plant. If companies closed down asoften as stories are circulated to this effect, there would bemore closed plants than open ones. The plants left would beoperating on wagon wheels instead of foundations.Besides,where would a company get employees who wouldwork as cheaply as the employees of your company who arepresently employed. Look around at other companies in thearea. See whether union recognition has resulted in thesecompanies moving or whether they continue to grow andmakeprofits-maybea little lessthan what they would like,but continuingto do so. The rest goes into the payenvelopesof the employees, where it rightfully belongs and does themost good!IF YOU ARE INTERESTED IN GETTING MORE IN-FORMATION ABOUT THE UNION, FILL OUR THEFORM BELOW.Oswald AnaniaINT'L REPRESENTATIVET.W.U.A.-AFL-CIO-CLCALLIED PRODUCTS DIVISION TEXTILEWORKERS UNIONOF A"1LRICA, AFL--CIOAREA OFFICE: 253 BleakerSt., UticaDATE:NIANETELEPHONE :ADDRESSCITYZIPCOMPANYSHIFTDEPT.8/27/68EXHIBIT 5Dear Worker:1.Do you get equal pay for equal work?2.Do you have job classification?3.Do you have 7 or more paid holidays?4.Do you have Blue Shield-Blue Cross (or equivalent)for you and your family paid by the Company?5.Do you have free life insurance?6.Do you have dental and eye glasses insurance paid bythe Company?7.Do you have paid sick leave?8.Do you have 3 paid days in case of death in the family?9.Do you have Jury Duty compensation by the Compa-ny?10.Do you have a Pension Plan paid by the Company?11.Do you have the right to complain (Grievance Proce-dure) without risking your job?12.Do you have a good paid vacation plan based onseniority?If the answer is NO, then you know why the Companyis trying so hard to discourage you from joining the Textile MOHAWK BEDDINGCOMPANYUnion.They knowabout Sealy,Serta,St. Louis, Slumber-land,Mass.,Serta,Cambridge,Mass.,union contracts andwhat's in them for the workers.That's why Mr.Ginsberg urged you to vote no.That's thereason for whichthe Companyis trying to scare you aboutthe "future security" of the Companyif the Union comesin.We assume that Mr. Ginsberg,said yesterday the samethings he told the workers of the Cambridge Plant, justbefore the election a few years ago. The Plant is still there.When you vote no,you are not voting against the Union,you are voting against yourself.When you vote no, you are telling the Company that youare satisfied for what you get now,not thinking about im-provements,pensions,and better wages.If you are not satisfied then you will have to speak yourmind loud and clear and the only way that you can be heardisby sayingYES TODA Y.FLASHWe wereinformed by the Serta Mattress, manu-facturedby you in Uticasells for the same price as the onesmanufactured in the Cambridge plant.The workers of Cam-bridge have union wages and fringes,which are included inthe sale price of the product. You should know by now thatby not getting the same wages and benefits in Utica plant,you are giving to the Company,excess profits, which belongin your payenvelope.DON'T LET THE COMPANY GET AWAY WITH IT,YOU HAVE HAD ENOUGH.YOU ARE THE UNION,onlyYOU CAN MAKE ITWORKTEXTILE WORKERS UNION OF AMERICA, AFL-CIOAPPENDIX BREPORT OF HEARING OFFICERON OBJECTIONS TO ELECTIONPursuant to a "Stipulation for Certification Upon Con-sent Election" approved on April 27, 1972 an election bysecret ballot was conducted on May 17, 1972 under thedirection and supervision of the ActingRegionalDirectorfor the Third Region among the employees in the stipulatedunit.Upon the conclusion of the election the parties wereserved with a copy of the tally of ballots which showed thatof approximately 25 eligible voters, 25 ballots were cast, ofwhich 9 were for Petitioner and 16 were against.The Petitioner filed timely objections to conduct affectingthe results of the election. Pursuant to Section 102.69 of theBoard'sRules and Regulations,Series 8,as amended theActing Regional Director conducted in which he recom-mended that the objections be overruled and that a Certifi-cation of Results be issued.The Petitioner filed timely exceptions to the RegionalDirector's Report and a brief in support thereof, contendingthat the election should have been set aside. On December6, 1972, the Board issued an Order Directing Hearing on theissued raised with respect to three alleged statements madeby the Employer's manufacturing foreman and shippingroom foreman to several employees.' In conformity with theBoard's Order, the Regional Director, on December 14,1972 issued the Notice of Hearing on Objections. On Janu-ary 19, 1973 the Regional Director issued an OrderRescheduling Hearing.289Pursuant to the Notice of Hearing on Objections and theOrder Rescheduling Hearing and in conformity with theBoard's Order, a hearing was held in the New York StateOffice Building, Utica, New York on February 8, 1973,before the undersigned and duly designated Hearing Officerin which all parties participated through counsel. Full op-portunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues wasafforded all parties. Upon the record thus made, and fromhis observations of the witnesses, and from all testimonyadduced at the hearing, the undersigned makes the follow-ing findings, conclusions and recommendations:THE ISSUESa.The supervisory status of Michael Lazarek, the allegedshipping room foreman.b.Whether or not the Employer's productionmanager 2made a racial slur concerning the Petitioner to a group ofemployees.c.Whether or not statements made by the productionmanager and Lazarek in separate conversations with em-ployees constituted threats of plant closing if the Petitionerwon the election.ISUPERVISORYSTATUS OF LAZAREKa.The EvidenceThe Employer at the hearing refused to stipulate thatMichael Lazarekwas asupervisor within themeaning ofSection 2(11) of the Act, at the time of thePetitioner'sorganizingcampaign.Testimony as to Lazarek's duties was elicited from Laza-rek and to a limited degree, ArnoldBernson,productionmanager and Keith Wetherill, the plant manager.3 Lazarekgave testimony as to the managerial hierarchy at the plantduring the organizing campaign, his duties, and physicallayout of the plant. The hierarchywas as follows:WilliamM. Ginsburg, president, Howard Turner, plant manager,and Bernson,productionmanager.The plant consists ofthree floors; first floor, shipping area and limitedraw mate-rials storage, second floor, raw materials and administrativeand personnel offices and third floor, production area.Lazarek testified that he works with three loaders in theshipping area and his duties entail the assembling of ordersto be loaded on trucks, the unloading of trucks,securingcommon carriersfor shipment when necessary, and supportpaper work, such as filling out order sheets and bills oflading which he must turn in daily. In the performance ofthese dutiesLazarek spends the majority of the time per-forming manual labor.Lazarek further testified that Ginsburg appears at theplant approximately twice a month, for two or three days ata time.Wetherilland Bernsonare at the plant daily. In theiThe Board reserved ruling on Objections 2, 3, and 4pending dispositionof the instant matter2 The Board's Order referredto statements madeby theEmployer's manu-facturingforeman. The evidence adduced atthe hearing showed that theindividual's job titled is productionmanager.3Wetherill's ability to testify onthis issue was limitedby the fact that hewas not employed by the Employer at the time of thePetitioner's organizingcampaign.The parties stipulated, and I find that Wethenlland Bernson aresupervisorswithin themeaning of Section 2(11) of the Act. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDperformance of his job Bernson visits the shipping area oncea day to give bills of lading to Lazarek, but does not issueinstructions to him. On the other hand, Wetherill visits theshipping area three or four times a day to give Lazarekorders and special instructions. On these occasions Lazarektestified,Wetherill usually does not give instructions to theloaders.As to wages and other working conditions, Lazarek testi-fied that he is hourly paid, although he does receive about10% more per hour than the loaders, is paid overtime andreceives the same vacation and fringe benefits as other em-ployees. Wetherill testified that two other employees receivemore per hour than Lazarek, although both are skilled em-ployees.Furthermore, although he does not have the authority tohire and fire, Lazarek testified that on one occasion heeffectively recommended the transfer of an employee intothe shipping department. Lazarek also testified that theloaders call him when they are not reporting to work due toillness and he also has given loaders permission to leavework earlydue to illness.A finding that Lazarek is not a supervisor would meanthat there are no supervisors on the first floor of the plant.In view of the latter and the fact that Lazarek directs theloaders in the performance of their duties and the fact thathe has allowed employees to go home early due to sickness,I find that Lazarek is a supervisor within the meaning ofSection 2(11) of the Act. SeeWayside Furniture Company,166 NLRB 758 andThomas Cartage Inc.,186 NLRB No. 30.11.THE ALLEGED RACIAL SLURa.The Evidence and Findings ThereonThe Petitioner presented five employees on this issue,while the Employer offered one, namely the alleged speaker,production manager Bernson.Most elements of the conversation were agreed upon bythe employee witnesses. They all agreed that Bernson didnot call the individuals into his office, but rather the em-ployees, as was frequently the custom, had gathered inBernson's office a few minutesprior toquitting time, someto wait to punch out and several others to turn in materialto Bernson relating to piece work payment. The employeesalso agreed that the conversation took place approximatelytwo weeks prior to the election of May 17, 1972.The employees were not in accord as to the number ofemployees present with the estimates ranging from six toeight. In view of that fact that the five employees agreed thatin addition to themselves at least one other employee waspresent,4 I find that at least six employees witnessedBernson's remarks.Four of the five employees testified that Bernson statedthat the Textile Workers was not a whiteman'sunion, butwas a Puerto Rican Union. The fifth employee, WilliamMathews, testified that Bernson stated that "the TWUAwas not for the white man, it was for niggers and Puerto° Thisemployee wasonly knownto those testifyingas "Chico",an employ-ee ofPuerto Ricanancestry There wassome conflict in the testimony as to"Chico's" abilityto understandEnglish, andhe was not called to testify. Butin view of the fact that two ofthe three employeestestifying on the matterstated that he could speak and understand English,Iwill assume,arguendo,that"Chico"understood the conversation.Ricans. As a matter of fact they sent two Puerto Ricanslooking for a job today."In his testimony, Bernson agreed that employees oftencome into his office a few minutes before quitting time,some to hand in piece work material, others to wait. Whenqueried about the racial conversation,Bernson stated atfirst that he definitely remembered a conversation, but laterrecanted somewhat and stated that he did not rememberwhether the conversation had occurred, but he did remem-ber hearing of such a conversation and he had heard thatsomeone else had made the statement although he did notknow who.I found Benison to be a vague and at times,incrediblewitness 5 and as such find that he did indeed make a racialstatementto a group of employees in his office. I furtherfind that Bernson did not call the employees into his officetomake such a statement, but rather the employees hadgathered there of their own volition.As to the exact words spoken, I credit the testimony offour of the five employees testifying and discredit that ofMathews, since I find it difficult to believe that four employ-ees would forget the use of the epithet "nigger", but a fifthdid not.As to the effect of the statement on the election, I findthat it was an isolated statement made by a supervisor whowas not actively engaging in campaigning for the Employer.The remark was not part of a deliberate effort to inflameracial feelings by irrelevant appeals, but was a limited re-mark made to a group of employees in casual conversationinsufficient to warrant setting aside the election .6IIITHE ALLEGED PLANT CLOSING STATEMENTSBY LAZAREK AND THE PRODUCTION MANAGERa.The Evidence and Findings Concerning Lazarek's State-mentThere were only two witnesses to this conversation,7 theparticipants,Michael Lazarek and Bill Mathews. Lazarekand Mathews each testified that the conversation took placeapproximately four to six weeks prior to the election. Theyalso testified that it took place in the stockroom behind theshipping area and that Mathews was not called into thestockroom, but that he happened to be there in the courseof his work.At this point, the versions of the conversation diverge.Mathews testified that Lazarek initiated the conversationand stated that "[i]n his opinion, if the Union had come in,Mr. Ginsburg was going to close the plant and use it as awarehouse and stock it from the Boston plant." Mathewsfurther testified that he did not believe this could happenand Lazarek closed the conversation by stating that he wasgiving his opinion.5An example of this is anexchange betweenBernson and Petitioner'scounsel concerning Bernson'spositionon theUnion andactivities during theorganizing campaign,where at firstBernson denies stickinga Union pin onhis tie, but on further questioning, he admitted sticking the Unionpin in histie on the day of the election(TR 137-138)6 SeeTheSingerCompany,191 NLRB No. 42, and cf.Sewell ManufacturingCompany,138 NLRB 66Lazarektestified that he thoughttwo other employeeswere present in thestockroom during the conversationin view of thefact that Lazarek admittedthat theother twowere present,did nottake part in the conversation andthe fact that Mathews testifiedthat only he and Lazarekwere present, I find MOHAWK BEDDINGCOMPANYUnder cross-examination,Mathews at first stated thatLazarek had initiated the conversation, but under furtherquestioning by the Employer's Counsel admitted he did notremember who initiated the conversation. Mathews alsotestified under cross-examination that the conversation wasnot heated, but was a casual conversation. Furthermore, hestated that he and Lazarek had been friendly both at andaway from work, throughout the period Mathews worked atMohawk Bedding.8Lazarek testified that he did not remember who initiatedthe conversation, but that it took place in the midst of ageneralpro and con discussion of unionization. Lazarek'sversion of the plant closing discussion is quite different fromMathews. Lazarek testified that he had been told by anemployee that at one time prior to Lazarek's employmentwith Mohawk Bedding that "[t]he Union was attempting tocome in and that he had been, Mr. Ginsburg had plannedto close the corporation in Utica." (TR 95) Lazarek furthertestified that he repeated this statement to Mathews and didnot tell Mathews that if the Union comes in, Ginsburg willclose the plant and use it as a warehouse.Rather, than resolve the obvious conflict between Ma-thews' and Lazarek's version of the conversation, I willassume,arguendo,thatMathews' version is the correct one.But Ifurther find that as admitted by Mathews, the conver-sation was a casual one between friends and as furtheradmitted by Mathews, Lazarek stated twice that he wasgiving his opinion. As such, I do not consider Lazarek'sstatement to be a threat of reprisal and considerit insuffi-cient to warrant setting aside the election.9b. The Evidence and Findings ConcerningBernson'sState-mentTestimony as to this conversation was given by threepeople: Bernson and employees Jim Jones and LawrenceLacombe. Lacombe testified that the conversation tookplace the date before the election outside Bernson's officewith employees Jones and Al Panachano present. Accord-ing to Lacombe's testimony, Bernson said, "[t]hat Mr. Gins-burg can turn this place into a warehouse anytime hewanted to if the Union got in." (TR 60) Lacombe furthertestified that that was end of the conversation and nothingfurther was said.Jones testified that the conversation occurred the daybefore the election in Bernson's office with Lacombe pre-sent. His version of the conversation is more expanded andspecific than Lacombe's testimony. Jones testified that theywere discussing the possibility of closing the plant and thatBernson said, "[t]hat rather than close down, he wouldprobably make it into a warehouse and ship mattresses infrom Boston and hold it in the warehouse to ship them out,just like the Simmons plant in Syracuse that done somethingsimilar." (TR 79) On cross-examination, Jones agreed thatthey had asked Bernson whether he (Ginsburg) could turnit into a warehouse, but that they had done so because theyhad a conversation with Bernson a year or so before con-cerning the closing of the warehouse if a Union came in.that the conversation was limited to Mathews and Lazarek.8At the time of the hearing, Mathews was no longer employed by MohawkBedding9See TheFolger Coffee Company,188 NLRB No 22.291Bernson testified that he remembered such a conversa-tion, but was not sure when it took place and could only saythat it took place between the time the election campaignbegan and the day of the election. As to the location andparticipants, Bernson testified that the conversation tookplace in the mattress Department of the Third Floor andthat Lacombe and possibly Mathews were present. Bernsonsaid he did not recall whether Panachano was present. Ma-thews testified that he was not present and Panachano wasnot questioned on this conversation. In view of Panachano'sfailure to testify on this issue, Bernson's uncertainty as tothe participants and Mathews assertion that he was notpresent, I find that Lacombe and Jones took part in thisconversation with Bernson.As to the contents of the conversation, Bernson testifiedthat he came by to break up a conversation between Lacom-be and Mathews and they asked him if the factory could beturned into a warehouse and Bernson said yes it's possible.In response to later questioning by Counsel for the RegionalDirector, Bernson testified that he did not remember if thequestion about turning it into a warehouse was prefaced by"if a union got in." He also stated that he, "[c]ouldn't re-member what was said exactly." (TR 141)In view of Bernson's vague and uncertain recollection asto the conversations participants and the words spoken, I donot credit his version of the conversation. Upon comparingLacombe's and Jones' versions of the conversations, it isapparent that one is very general and the other quite specif-ic,but that the discrepancy is one of form, rather thansubstance, since both agree that they asked Bernson if Gins-burg could turn the plant into a warehouse. I further findthat the question was prefaced with the phrase "if the uniongot in" because this conversation concerned a discussionabout the Union and it is only logical to assume that theemployees' queries about turning the plant into a warehousewere prompted by the union organizing campaign.As to the effect of the conversation of the election, in myview, Bernson did not threaten the employees with plantclosure, but rather he simply stated a possibility in responseto a question posed by the employees, viz. Ginsburg couldturn the plant into a warehouse, if the union came in. Thisdoes not amount to a threat to close the plant if the unionwins, but is merely an expression of opinion that does notwarrant setting aside the election.RECOMMENDATIONUpon the foregoing findings and conclusions and uponthe entire record, it is respectfully recommended thatPetitioner's Objections, insofar as they relate to the threestatements made by the Employer's production managerand shipping room foreman be overruled.In accordance with the Board's Order Directing Hearingin the above matter, dated December 6, 1972, within ten (10)days of the issuance of this report, any party may file withthe Board in Washington, D.C., an original and six copiesof exceptions thereto. Immediately upon the filing of suchexceptions, the party filing the same shall serve a copy there-of upon each of the other parties, and shall file a ,copy withthe Regional Director. If no exceptions are filed thereto, theBoard will adopt the recommendation of the Hearing Offi-cer.